Citation Nr: 0724758	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cardiac disorder, 
claimed as secondary to the service-connected colon cancer.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of cold injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pneumonia.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1946 to January 
1959, including seven months in Korea, for which he was 
awarded the Combat Infantryman's Badge (CIB).  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2007, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his claims.  The appellant also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of the 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.

By an April 23, 2007 ruling, the undersigned Veterans Law 
Judge granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).

The Board notes that the appellant's claim for service 
connection for the residuals of cold injury was originally 
denied in a February 2000 rating decision.  This rating 
action was appealed to the Board.  After considering all of 
the evidence of record, the Board issued a decision in 
November 2001 that upheld the RO's denial of the appellant's 
claim of entitlement to service connection for cold injury 
residuals.  The appellant did not file a Notice of Appeal.  
The November 2001 Board decision thus represents the last 
final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996), Glynn v. Brown, 6 Vet. App. 523 (1994).  Therefore, 
the Board will consider whether any of the evidence submitted 
since the November 2001 Board decision constitutes new and 
material evidence.  

The two new and material evidence issues of entitlement to 
service connection for pneumonia and gastroenteritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records contain no findings or diagnoses 
of any psychiatric disorder, any hearing loss, any tinnitus 
or any cardiac disorder.

2.  There is no evidence of record to establish the existence 
of any psychiatric disorder, any hearing loss or any cardiac 
disorder within one year of the appellant's separation from 
service.

3.  The appellant does not have PTSD due to his in-service 
experiences.

4.  The competent medical opinions of record indicate that 
the appellant's hearing loss can be attributed to at least 
four documented risk factors and that to attribute it to his 
military noise exposure would be speculative.

5.  The only competent medical opinion of record holds that 
the appellant's tinnitus is etiologically related to his 
hearing loss.

6.  The appellant's colon cancer disability did not cause or 
make chronically worse any cardiac disorder.

7.  The Board issued a decision, in November 2001, that 
denied service connection for the residuals of cold injury; 
the appellant was notified of the denial, but he did not 
appeal.

8.  The evidence received since the November 2001 Board 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The appellant does not have any right or left hearing 
loss or tinnitus that is the result of disease or injury 
incurred in or aggravated by active military service, and the 
criteria for the establishment of service connection are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

3.  The appellant does not have a cardiac disorder that is 
proximately due to or the result of the service-connected 
colon cancer disability and the criteria for the 
establishment of service connection are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).

4.  The November 2001 Board decision that denied the 
appellant's claim of entitlement to service connection for 
the residuals of cold injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2006).

5.  The evidence received subsequent to the November 2001 
Board decision is not new and material, and consequently does 
not serve to reopen the appellant's claim of entitlement to 
service connection for cold injury residuals.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 
38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in 
September 2002, and July 2004.  That document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain. 

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection on 
a direct and secondary basis.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his cold injury 
residuals new and material evidence claim in correspondence 
dated in July 2004.  In those documents the RO informed the 
appellant about what was needed to reopen his claim for 
service connection for cold injury residuals.  

In particular, the July 2004 letter informed the appellant of 
what constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for cold injury residuals, the underlying claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for the 
cold injury residuals claim.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled." 
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any such late 
notice requires remand to the RO.  Nothing about the evidence 
or any response to any notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 
2006) or the implementing regulations found at 38 C.F.R. 
§ 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were obtained and 
associated with the claims file.  The appellant was afforded 
VA medical examinations, as well as a Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
in a letter dated in April 2007, because the claims of 
service connection for are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  The same 
holds true for the secondary service connection claim and the 
new and material evidence claim.  Proceeding with this matter 
in its current procedural posture would not therefore inure 
to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service Connection Claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including psychoses, 
sensorineural hearing loss, cardiovascular-renal disease and 
myocarditis may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Post-traumatic stress disorder

The appellant contends that he has PTSD and that this 
condition is etiologically related to the in-service combat 
he experienced in Korea.  The appellant testified at his 
April 2007 Board hearing that he was experiencing 
sleeplessness and tossing and turning due to his Korean 
Conflict experiences.  His wife testified that he had not 
ever received any kind of psychiatric counseling or 
treatment.  See Hearing Transcript p. 5.  She also described 
the appellant's habit of talking in his sleep about the 
Chinese attacking, as well as his habit of checking the doors 
and windows.  See Hearing Transcript p. 7.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 
C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").   

In this matter, the appellant is not shown by the 
preponderance of the competent medical evidence, both during 
and post-service, to have PTSD.  Review of the appellant's 
service medical records does not reveal any complaints of 
psychiatric problems.  The appellant was not treated for, or 
diagnosed with any psychiatric problem while he was in 
service.  The report of the appellant's November 1958 
separation examination indicates that he was psychiatrically 
normal.

Post-service, the appellant was treated in VA hospitals on 
various occasions between 1964 and 1997, and these records 
contain no reference to any psychiatric disorder.  Likewise, 
private medical treatment records, dated between 1996 and 
2004, do not contain any reference to a diagnosis of PTSD.  
The appellant underwent a VA psychological examination in 
August 2002; after reviewing the appellant's records, and 
after interviewing the appellant, the examiner did not render 
any Axis I diagnosis.  

As previously noted, the appellant served in Korea in 1951, 
and he was awarded the CIB - he is therefore a veteran of 
combat, and is therefore presumed to have been exposed to 
combat-related stressors.  See 38 U.S.C.A. § 1154(b).  
However, although the appellant is presumed to have been 
exposed to a combat-related stressor, and such meets the 
service connection prong of an in-service event as in Caluza, 
above, there must be competent medical evidence of a 
diagnosis for service connection to be granted.  Forcier v. 
Nicholson, 19 Vet. App. 414, 423 (2006).  

The Board must therefore evaluate the competent medical 
evidence of record.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

In weighing this evidence, it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  On the 
one hand, there are the statements of the appellant and his 
spouse to the effect that he exhibits symptoms of PTSD and 
that he has PTSD.  On the other hand, the psychologist who 
examined the appellant in August 2002 carefully delineated 
the diagnostic criteria, including those related to 
stressors, set forth in the DSM-IV and stated whether or not 
the appellant met those criteria.  There was no evidence in 
the appellant's clinical picture to establish the existence 
of an intrusive and distressing level of recollections that 
satisfy the requirements of the DSM-IV Criterion B for a 
diagnosis of PTSD.  There was no evidence in the appellant's 
clinical picture to establish avoidance of stimuli associated 
with the trauma and the numbing of general responsiveness 
which were required under the DSM-IV Criterion C to establish 
a diagnosis of PTSD.  Furthermore, the appellant did not meet 
the requirements of Criterion D in that he does not have 
constant irritability or any difficulty concentrating due to 
war experiences.  Although the appellant did meet Criterion 
E, the examiner stated that the appellant did not have 
symptoms that caused clinically significant stress or 
impairment in social or occupational functioning.  Thus, 
because signs and symptoms of PTSD meeting the DSM-IV 
criteria could not be identified, a diagnosis of PTSD could 
not be established.

The Board accordingly finds that the only competent medical 
evidence of record shows that appellant does not have PTSD.  
The Board is cognizant of the statements of the appellant and 
his spouse to the effect that he experiences PTSD that is due 
to in-service occurrences.  However, the evidence does not 
indicate that either one possesses medical expertise.  They 
are not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  To the extent that their 
statements represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of a psychiatric disorder, 
nor do they establish a nexus between an acquired psychiatric 
condition and the appellant's military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

The Board concludes that the evidence presented for and 
against the claim for service connection for PTSD is not in 
approximate balance such that a grant of the requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Hearing loss and tinnitus

The appellant and his wife testified at his April 2007 Travel 
Board hearing that the only loud acoustic trauma he had been 
exposed to during his life was the in service combat-related 
noise in Korea.  They said that after service, he worked as 
an accountant without exposure to acoustic trauma and that he 
had manifested hearing loss soon after his discharge from 
service.  The appellant's spouse further testified that he 
had never received any medical attention for hearing loss.  
See Hearing Transcript pp. 9-13.

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The appellant submitted a VA Form 21-526 in November 1992; he 
did not report any problems with hearing loss or tinnitus.  
The appellant submitted another VA Form 21-526 in September 
1998; again, he did not mention any hearing loss or tinnitus.  
The appellant did not submit a claim for hearing loss or 
tinnitus until October 2003.

The service medical records did not include any complaints 
of, diagnosis of, or treatment for hearing loss or tinnitus.  
The appellant underwent a separation examination in November 
1958; his hearing was described as normal and there was no 
mention of tinnitus.  

Post-service, there is no mention of problems with hearing 
loss or tinnitus in the VA treatment records dated between 
1964 and 1990.  Review of the private medical evidence of 
record reveals that the appellant underwent an audiometric 
examination in October 1998.  He reported that his hearing 
loss had come on gradually.  He denied the presence of 
tinnitus.  The private examiner noted that the appellant had 
been in receipt of powerful antibiotics the previous fall and 
that it was questionable whether the appellant's hearing had 
decreased then.  The appellant reported a prior normal 
hearing check-up.  The examiner noted that the appellant had 
been a diabetic for many years.  Audiometric testing revealed 
a bilateral symmetric sensorineural hearing loss with a divot 
that was suggestive of acoustic trauma.  The clinical 
impression was bilateral sensorineural hearing loss with 
acoustic trauma, diabetes and status post intravenous 
antibiotics which may have affected hearing.  Hearing aids 
were recommended.

The appellant underwent a VA audiometric examination in March 
2002.  The appellant reported military exposure and he denied 
non-military noise exposure.  He also reported a history of 
bilateral recurrent tinnitus that started in Korea.  This 
examination also included audiometric testing.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
85
90
LEFT
55
45
50
70
75







Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 56 percent in the left ear.

The appellant demonstrated similar findings on VA examination 
in September 2005.  The examining doctor was the same one who 
had conducted the previous examination.  The physician opined 
that the etiology of appellant's bilateral tinnitus was more 
likely than not his hearing loss.  The examiner stated that 
the etiologic factors for the appellant's hearing loss 
included noise exposure, age and genetic factors.  He also 
stated that the appellant's history of diabetes further 
contributed to microangiopathy which is a cause of inner ear 
dysfunction and hearing loss.  The doctor stated that without 
resorting to speculation, it was not possible to determine 
the contribution of each one of these potential factors for 
the appellant's hearing loss.

The Board has considered the appellant's testimony and 
written statements, as well as those of his spouse, submitted 
in support of his arguments that he has hearing loss and 
tinnitus as a result of his service.  To the extent that 
their statements represent evidence of continuity of 
symptomatology, without more, their statements are not 
competent evidence of a diagnosis of hearing loss or 
tinnitus, nor do they establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

While the appellant has shown exposure to acoustic trauma in-
service, and the audiometric testing conducted by the VA, in 
March 2002, revealed that the appellant's bilateral hearing 
has met the requirements of 38 C.F.R. § 3.385, there is no 
competent clinical evidence of record to establish what the 
etiology of the appellant's hearing loss is.  For the Board 
to conclude that the appellant's hearing loss is due as much 
to in-service noise exposure as it is due to other post-
service causative factors would be speculative, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, the 
competent medical evidence of record does not indicate that 
the appellant's hearing loss was of a compensable degree 
within one year of his separation from service so that 
service connection on a presumptive basis is also not 
supported by the evidence.  The appellant's claims for 
service connection for hearing loss and tinnitus are not 
supported by the evidence and cannot be granted.  

The competent medical evidence of record including VA 
examination indicates that the appellant's current bilateral 
hearing loss with associated tinnitus is not etiologically 
attributed to service.  The appellant has not submitted any 
competent evidence that provides a nexus between any incident 
of his service and his current bilateral hearing loss with 
tinnitus.  In the absence of any evidence tending to show 
continuity of symptomatology which has been linked to service 
or competent medical evidence supporting a nexus between 
hearing loss with tinnitus and service, the claims for 
bilateral hearing loss and tinnitus cannot be granted.

The Board finds that the preponderance of the evidence is 
against the appellant's claims for service connection for 
hearing loss and tinnitus.  As the preponderance of the 
evidence is against these two service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).




C.  Cardiac disorder

The appellant contends that his service-connected disability 
of colon cancer has either caused or aggravated his current 
cardiac disorders.  Having carefully considered the claim in 
light of the record and the applicable law, the Board finds 
that the preponderance of the competent medical evidence of 
record is against the claim and the appeal is denied.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); see Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(All observing that laypersons, i.e., those without medical 
training, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

In this matter, the preponderance of the competent and 
probative medical evidence is against the claim of service 
connection for a cardiac disorder.  Firstly, and although the 
appellant does not contend otherwise, his service medical 
records are devoid of any mention of any heart disorder or 
cardiac symptoms.  Thus, a grant of service connection on a 
direct basis is not appropriate.  See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Both for the general proposition that 
in claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  

Secondly, there is no evidence of record that the appellant 
sustained any heart problems or cardiac disorder to a 
compensable degree within one year of his separation from 
service.  Therefore, service connection for any such cardiac 
disease is not available on a presumptive basis.  38 C.F.R. 
§ 3.309.

As to secondary service connection, the record indicates that 
the appellant has been in receipt of service connection for 
colon cancer since December 2001.  The appellant's wife 
testified at his April 2007 Travel Board hearing that the 
cardiac pathology first occurred in connection with the 
episode of endocarditis that damaged the veteran's heart.  
She further testified that there was a delay in the diagnosis 
of the heart condition because of treatment for the colon 
cancer symptoms.  See Hearing Transcript pp. 25-27 and p. 29.  

Review of the private medical evidence of record reveals that 
the appellant was diagnosed with congestive heart failure in 
November 1997.  At that time, it was discovered that he had a 
coagulase-positive Staphylococcus aureus sepsis with a 
vegetation on the posterior leaflet of his mitral valve.  He 
subsequently underwent mitral valve replacement surgery in 
December 1997.

The appellant underwent a VA medical examination in August 
2004.  In reviewing the appellant's general history for 
arteriosclerotic heart disease and congestive heart failure, 
the examiner noted that the appellant had been diagnosed with 
colon cancer, coronary artery disease (CAD) and congestive 
heart failure and that these conditions had existed since 
1997.  The examiner also noted the appellant's mitral valve 
repair.  The examiner discussed the temporal relationship of 
the colon cancer and the cardiac conditions (all were 
diagnosed in 1997), but concluded that the current cardiac 
diagnoses are not related to the service-connected disability 
in that it is medically impossible to relate the colon cancer 
to the heart conditions.  The examiner further stated that 
there is no correlation between colon cancer and congestive 
heart failure.

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Id. at 448.  

Based on the totality of the evidence of record, including 
the private treatment records and the reports of VA medical 
treatment and examination, the Board finds that the 
preponderance of the evidence is against a finding of 
secondary service connection for any and all heart disorders, 
including congestive heart failure, coronary atherosclerosis 
and mitral valve repair.  There is no medical evidence in 
support of the appellant's claim as no health care 
professional has stated that colon cancer is associated with 
cardiac disease, either directly or by aggravation.  On the 
other hand, there is a medical opinion of record which 
specifically states that the appellant's cardiac pathology is 
not related in any way to his colon cancer.  

In addition, nowhere in the medical records concerning the 
treatment the appellant received for colon cancer or heart 
problems is there found any clinical notation suggesting that 
the appellant's colon cancer disability was a risk factor for 
the development of heart conditions or that the management 
and/or care of his colon cancer disability was related to the 
development or worsening of any cardiac pathology, including 
bacterial endocarditis.  The appellant has offered no medical 
evidence to support his contention that the colon was the 
source of the bacteria that caused his endocarditis.  The 
Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected colon cancer 
disability and any cardiac pathology.  Likewise, the evidence 
does not support a finding of any causal connection.  The 
Board finds that the appellant has not suffered an 
aggravation of any cardiac disorder that is etiologically 
related to, i.e., that it caused by, his service-connected 
colon cancer disability.  

It is particularly important to note that the August 2004 VA 
examiner was quite emphatic in his rejection of the 
possibility of any causal connection whatsoever between the 
colon cancer and the cardiac pathology.  His response 
essentially was that the congestive heart failure and other 
heart disease should not be service connected on a secondary 
basis.  The Board concludes, therefore, that the evidence 
does not support the finding, in the sense that Allen 
represents, of a nexus between the alleged causation or 
aggravation of any heart disease and the service-connected 
colon cancer disability.  Likewise, the evidence does not 
support a finding of any causal connection.

Finally, the Board notes that the appellant has presented his 
own statements regarding the development or aggravation of 
his current cardiac disease being etiologically related to 
his service-connected psychiatric disability.  However, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his congestive heart 
failure or his coronary atherosclerotic disease, or their 
etiologic relationship to his service-connected colon cancer 
disability.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of aggravation or a nexus 
between current congestive heart failure or other heart 
disease and his service-connected colon cancer disability.  
The same holds true for the appellant's spouse and 
representative.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of the 
colon cancer affecting treatment for congestive heart failure 
or other heart disease and a medical opinion of record 
concerning the relationship between the service-connected 
colon cancer disability and the claimed disorders, exceeds 
that of the "positive" evidence of record, which is limited 
to the appellant's contentions.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's congestive 
heart failure and other heart disease are not related to the 
service-connected colon cancer in that the colon cancer did 
not cause any cardiac pathology or aggravate any cardiac 
pathology.  While it is apparent that the appellant does 
suffer from heart disease, the medical evidence of record as 
a whole supports the conclusion that there is no relationship 
between the origin and/or severity of those conditions and 
the colon cancer disability for which service connection has 
been granted.  

Therefore, the preponderance of the evidence is against the 
appellant's secondary service connection claim.  The Board 
must accordingly conclude that the appellant's claim for 
service connection for heart disorders claimed as secondary 
to his service connected colon cancer must fail.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

II.  New and Material Evidence Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The November 2001 Board 
decision, the last time the cold injury residuals service 
connection claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the November 2001 Board decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The appellant submitted his claim to reopen in October 2003.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the Board in reaching its November 
2001 decision included the appellant's service medical 
records; a DD 214; VA Forms 21-526 submitted in November 
1992, and September 1998; VA medical inpatient and outpatient 
treatment reports dated between 1964 and 1991; the reports of 
private medical treatment rendered between 1996 and 1998; the 
reports of VA medical examinations conducted in March 1999, 
and January 2000; the transcript of the testimony presented 
by the appellant and his spouse at an August 2001 Travel 
Board hearing; and various statements submitted by the 
appellant and his representative.  While the appellant's 
service records reflect that he was stationed in Korea during 
the winter of 1950-1951, and that he was exposed to cold 
during combat operations, there is no competent medical 
opinion of record to establish the existence of any cold 
injury residuals.

The evidence added to the claims file after the November 2001 
Board decision denial includes the appellant's October 2003 
claim to reopen; an October 1998 private audiology report; 
private medical treatment records dated between 1997 and 
2004; the reports from various VA medical examinations 
conducted between March 2002 and September 2005; third party 
statements; a photograph; medical article information taken 
from an Internet search; the appellant's testimony, and that 
of his spouse, presented at his April 2007 Board hearing; and 
various written statements submitted by the appellant, his 
spouse and his representative.

Review of the appellant's private medical records dated 
between 1997 and 2004 fails to reveal any competent medical 
opinion that establishes the existence of any cold injury 
pathology.

The possibility of the existence of the claimed cold injury 
residuals has been raised by statements and material 
submitted by the appellant; specifically a statement from a 
former commanding officer in Korea and an article obtained 
from the Internet that explore the link between exposure to 
cold and various medical conditions that are residual to that 
exposure.  

However, it has been held that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).  None of the material submitted in this case appears 
to meet the standard set forth in Wallin because it does not 
establish the existence of any such cold injury pathology in 
the appellant.  These article/statements proffered by the 
appellant are not regarded as germane, as not one of them 
applies the specific facts to this specific case.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).

The appellant testified at his April 2007 Board hearing that 
he was checked for frostbite when he was treated for 
pneumonia in Korea.  He also said that the aid stations 
conducted routine checks for frostbite and that those who had 
the more serious cases were sent to the hospital.  See 
Hearing Transcript pp. 4-7.  The appellant further testified 
that he experiences tingling in his hands and feet during 
cold weather.  See Hearing Transcript p. 8.

The specified basis for final disallowance of the appellant's 
claim for service connection for residuals of cold injury was 
that the evidence failed to show the existence of any such 
residuals.  The appellant contends that, as a result of his 
winter service in Korea, he incurred cold injury damage of 
his extremities.  However, there is no indication in the 
competent medical evidence of record that any such pathology 
exists.  For the Board to conclude that the appellant has 
residuals of cold injury, as evidenced by the surmise of the 
appellant, would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  However, the Board also concludes 
that such is not "material" because it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Rather it merely confirms that the appellant is not diagnosed 
with any cold injury conditions.  This evidence does not 
address or contradict the reasoning offered in support of the 
November 2001 Board decision.  It has no bearing on the issue 
of service connection for any cold injury residuals and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

The Board has considered the appellant's statements that he 
has cold injury residuals as a result of his service.  These 
statements are not competent evidence of a diagnosis of any 
cold injury residuals.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant has not shown that 
he has the requisite competence.  The same holds true for the 
appellant's representative and spouse.

The Board finds that the evidence submitted subsequent to the 
November 2001 Board decision does not provide relevant 
information as to the question of whether the appellant 
experiences cold exposure pathology as a result of any 
incident of service, including service in winter in Korea.  

As none of the evidence added to the record since the Board's 
November 2001 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting the existence of any condition related to 
in-service cold exposure, the Board concludes that the 
evidence of record added since the November 2001 Board 
decision does not constitute new and material evidence 
sufficient to reopen the appellant's claim for service 
connection for the residuals of cold injury.  Therefore, the 
Board's decision in November 2001 remains final, and the 
claim is not reopened.


ORDER

Service connection for PTSD, bilateral hearing loss, tinnitus 
and a cardiac disorder is denied.

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for the 
residuals of cold injury, the benefits sought on appeal are 
denied.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).  The VCAA eliminated the 
concept of a well-grounded claim.  Section 7(b) of the VCAA 
states that, in the case of a claim for benefits finally 
denied as being not well grounded between July 14, 1999 and 
November 9, 2000, the claim can be re-adjudicated upon the 
request of the claimant or the Secretary's own motion as if 
the denial had not been made.  

In May 1999, the RO denied the appellant's claims for service 
connection for pneumonia and gastroenteritis, based on a 
determination that each claim was not well grounded.  The 
appellant was notified of the denial on June 15, 1999, but he 
never appealed that rating decision.  The May 1999 rating 
decision is therefore final with respect to the claims of 
service connection for pneumonia and gastroenteritis.  
38 C.F.R. §§ 20.302, 20.1103 (1998).  The May 1999 rating 
decision, therefore, represents the last final action on the 
claims of service connection for pneumonia and 
gastroenteritis.  Glynn v. Brown, 6 Vet. App. 523 (1994).  
Thus the Board finds that the May 1999 final denial of the 
appellant's claims for service connection for pneumonia and 
gastroenteritis, with notification in June 1999, do not meet 
the criteria of section 7(b) as it occurred outside the 
applicable period from July 14, 1999 to November 9, 2000.  

In July 2003, the RO found that the pneumonia and 
gastroenteritis claims fell within the timeframe delineated 
by the VCAA and re-adjudicated it anew.  However, the RO 
overlooked the fact that May/June 1999 is outside of July 14, 
1999 to November 9, 2000.  Consequently, further action to 
address the pneumonia and gastroenteritis claims as claims to 
reopen should be undertaken.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  

It is clear from the record that the appellant was never 
notified of the need to submit new and material evidence with 
respect to the gastroenteritis claim, especially in light of 
the fact that the RO never considered the issue in terms of a 
claim to reopen.  As for the pneumonia claim, the RO provided 
the appellant with contradictory information in the April 
2002 letter and the July 2003 rating decision.  The Board, 
however, is required to consider whether the appellant has 
submitted new and material evidence warranting reopening of 
either claim before the Board may consider it on the merits.  
38 U.S.C.A. § 5108; Barnett v. Brown, 8 Vet. App. 1 (1995).  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue.  Barnett, at 
5; see Curry v. Brown, 7 Vet. App. 59, 66 (1994).  The Board 
is of the opinion that, as the appellant has had no notice as 
to the need to submit new and material evidence, further 
procedural development is required.

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his two new and material evidence claims must be 
remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each one of his claims, and 
of what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
each new and material evidence claim on 
appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  He should also be told 
to provide any evidence in his possession 
pertinent to each claim.  38 C.F.R. 
§ 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claims of entitlement to service 
connection for pneumonia and 
gastroenteritis.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted is new and material as to the 
issues of service connection for 
pneumonia and gastroenteritis.  In 
determining whether new and material 
evidence has been submitted, the AMC/RO 
should determine whether the evidence 
secured or presented since the last final 
decision (November 2001) is new and 
material when viewed in the context of 
all the evidence, both old and new, 
presuming the credibility of the new 
evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); Justus v. Principi, 3 
Vet. App. 510 (1992).  

7.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
claim(s) and re-adjudicate it/them.  The 
re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.  

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
new and material evidence issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


